        Case
         Case7:17-cr-00202-KMK
              7:17-cr-00202-KMK Document 289 Filed
                                Document 285 Filed02/26/21
                                                   03/05/21 Page
                                                             Page1 1ofof2 2


                                                               MEMO ENDORSED
                      MARGARET M. SHALLEY, ESQ.
                        MARGARET M. SHALLEY & ASSOCIATES, LLC
                                225 Broadway, Suite 715
                                  New York, NY 10007
                                  917-841-0231 (Phone)
                                   212-566-8165 (Fax)
                                margaretshalley@aol.com

                                                                    February 26, 2021

VIA ECF & EMAIL
The Honorable Kenneth M. Karas
United States District Judge
Southern District of New York
300 Quarropas Street
White Plains, NY 10601

                                                           Re:      U.S. v. Alex Ayala
                                                                    17 Cr. 202 (KMK)

Dear Judge Karas:

        On July 8, 2020, the Court appointed me to assume representation of Mr. Ayala in his re-
sentencing as a result of the Supreme Court's ruling in US. v. Davis, 139 S.Ct. 2319 (2019). On
November 25, 2020, counsel submitted a sentencing submission on behalf of Mr. Ayala in advance
of his re-sentencing. At this time, a date has not been set for Mr. Ayala's re-sentencing. On
December 18, 2020, counsel filed a motion for compassionate release requesting that Mr. Ayala
be released, pursuant to 18 U.S.C. § 3582(c)(l)(A), because "extraordinary and compelling
reasons" exist to warrant such a modification of his sentence. On January 19, 2021, counsel filed
a renewed request for compassionate release that the Government responded to on January 26,
2021. Counsel has also submitted a request to the Warden at Fort Dix asking that the BOP move
the sentencing court to release Mr. Ayala, pursuant to 18 U.S.C. § 3582(c)(l)(A), on December
18, 2020. 1 At this time, neither counsel nor Mr. Ayala has received a response from the Warden.
The purpose of this letter is to update the Court as to Mr. Ayala's present condition.
        Mr. Ayala has tested positive for COVID-19. He is housed in Unit 5811 on the West Side
of Fort Dix. According to Mr. Ayala, there are 170 cases of COVID-19 on the first and second
floors where he is housed and he is presently waiting for a chest x-ray because he is short of breath.
As of today, 2,014 inmates have tested positive for the virus. 2 Mr. Ayala has specifically requested



1
 Mr. Ayala also submitted a request for compassionate release to the Warden, which, according to Mr. Ayala, was
denied on December 21, 2020. He is in the process of mailing a copy to counsel.
2 COVID-19, Coronavirus, COVID-19 Test Information, BOP.gov, https://www.bop.gov/coronavirus/ (January 19,

2021).

                                                      1
       Case
        Case7:17-cr-00202-KMK
             7:17-cr-00202-KMK Document 289 Filed
                               Document 285 Filed02/26/21
                                                  03/05/21 Page
                                                            Page2 2ofof2 2




that I update the Court as to his medical condition and inform the Court that the conditions in Fort
Dix are deteri9rating on a daily basis.

       As a result of the current outbreak of COVID-19 at Fort Dix, the harsh conditions that Mr.
Ayala has endured over the past 10 months, the deteriorating conditions at the prison, his current
COVID-19 status, as well as Mr. Ayala' s post-sentencing rehabilitation, counsel respectfully
requests that the Court grant compassionate release for Mr. Ayala and requests that he be released.
The Court's time and consideration of this matter are greatly appreciated.

                                                             Respectfully submitted,

                                                                      Isl

                                                             Margaret M. Shalley, Esq.

cc:    All counsel (via ECF & email)

        The application for compassionate release, pursuant to 18 U.S.C. Section 3582,
        is denied. While it is unfortunate that Mr. Ayala has contracted COVID-19, so too
        it is unfortunate that he declined to take the vaccine that might have prevented
        him from conracting COVID-19. Scientific studies demonstrate that the vaccine is
        highly effective at preventing serious illness from COVID-19 and that it has few
        side effects. There was no rational reason for Mr. Ayala to make that choice.
        Moreover, the Goverment reports that Mr. Ayala is not suffering any serious
        symptoms after having contracted COVID-19 . Finally, it makes little sense to
        release Mr. Ayala from prison and risk infecting other individuals who have not
        had the privilege of having the vaccine made available to them.




       ~~3/5/21




                                                        2
